DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-16 are rejected.
	Claims 17-20 are withdrawn.


Election/Restrictions
Applicant’s election without traverse of Species A, as shown in Figs. 1-9, in the reply filed on November 4, 2022, is acknowledged.  Applicant indicated that claims 1-16 are readable on Species A.  However, the limitation “or the cap is couplable to the filter cartridge from which waste water is not discharged, by replacing the first flow path distribution device with a second flow path distribution device that forms the second purified water discharge flow path and blocks the second drain discharge flow path” in lines 17-21, is directed to Species B, as shown in Figs. 10-13.  Accordingly, this limitation and claims 17-20 are withdrawn from further consideration because they are drawn to non-elected species.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a filter cartridge” in line 14.  It is not clear if this is a second filter cartridge, since a filter cartridge was already claimed in line 1.
	Claim 7 recites the limitation “a first flow path distribution device” in line 5.  It is not clear if this is a second first flow path distribution device, since a first flow path distribution device was already claimed in claim 1, line 15.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2012/0228206).
	With respect to claim 1, Kim discloses a filter unit 10, as shown in Fig. 7, having: a cap member 30 (head) comprising a first raw water inflow flow path 31’ into which raw water is introduced, a first purified water discharge flow path 31 on which purified water of the raw water purified via a filter unit 10 (filter cartridge) is discharged, as shown in Fig. 10, and a first drain discharge flow path 31’’ that does not communicate with each of the first raw water inflow flow path 31’ and the first purified water discharge flow path 31, as shown in Fig. 10; and a connecting member 20 (cap) coupled to a lower portion of the head 30, as shown in Fig. 8, coupled to an upper portion of the filter cartridge 10, as shown in Figs. 8 and 10, and comprising a second raw water inflow flow path 22’ that communicates with the first raw water inflow flow path 31’ (see paragraph 0046), a second purified water discharge flow path 22 on which purified water of the raw water introduced into the second raw water inflow flow path 22’ and purified via the filter cartridge 10 flows, as shown in Fig. 10, and a second drain discharge flow path 22’’ on which waste water separated from the raw water during purification flows, as shown in Fig. 10, wherein the cap 20 is couplable to a filter cartridge 10 from which waste water is discharged, by including elements 22, 22’, 22’’, 23, (first flow path distribution device) that is provided inside the cap 20 and allows the second purified water discharge flow path 22 and the second drain discharge flow path 22’’ to be formed, as shown in Fig. 9.
	The limitation “or the cap is couplable to the filter cartridge from which waste water is not discharged, by replacing the first flow path distribution device with a second flow path distribution device that forms the second purified water discharge flow path and blocks the second drain discharge flow path” in lines 17-21, is directed to Species B, as shown in Figs. 10-13, which was non-elected, and therefore has been withdrawn from further consideration.

	With respect to claim 2, Kim discloses wherein the head 30 has a head groove to which the cap 20 is couplable, said head groove being the inside of the head 30, as shown in Fig. 9, therein and the head groove is formed in a structure in which a width becomes narrower from a bottom to a top, as shown in Figs. 8-9.

	With respect to claim 15, Kim discloses wherein, in the head, the first raw water inflow flow path 31’ and the first purified water discharge flow path 31 are formed in a straight line, as shown in Figs. 8-10.

	With respect to claim 16, Kim discloses wherein the first drain discharge flow path 31’’ is formed in a direction crossing the first raw water inflow flow path 31’ and the first purified water discharge flow path 31, as shown in Fig. 10.


Allowable Subject Matter
Claims 3-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: Claim 3 would be allowed because the prior art of record does not show or suggest wherein the head comprises: a third stepped portion extending in a set length upward from a portion of the second stepped portion extending in a set length in the center direction, extending in a set length in the center direction from the portion extending upward in the set length and sealing the head groove, in combination with the remaining limitations in the claim.  Kim teaches a base portion having a flat structure, a first stepped portion and a second stepped portion; however, lacks a third stepped portion extending in a set length upward from a portion of the second stepped portion extending in a set length in the center direction, extending in a set length in the center direction from the portion extending upward in the set length and sealing the head groove, and it would have not been obvious to modify because there is no reason or suggestion to do so and the filter would not operate as intended.
	Claims 4-6 would be allowed due to their dependency on claim 3.
Claim 7 would be allowed because the prior art of record does not show or suggest a second flow path distribution unit having a hollow formed therein, disposed in the hollow of the first flow path distribution unit, a lower portion of the second flow path distribution unit coupled to an upper portion of the filter cartridge, and an upper portion of the second flow path distribution unit coupled to an upper portion of the first flow path distribution unit, in combination with the remaining limitations in the claim.  Kim teaches elements 22, 22’, 22’’, 23, which have been considered to be the first flow path distribution device and one of the elements 22, 22’, 22’’, can be the first flow path distribution unit; however, Kim lacks a second flow path distribution unit having a hollow formed therein, disposed in the hollow of the first flow path distribution unit, a lower portion of the second flow path distribution unit coupled to an upper portion of the filter cartridge, and an upper portion of the second flow path distribution unit coupled to an upper portion of the first flow path distribution unit, and it would have not been obvious to modify because there is no reason or suggestion to do so and the filter would not operate as intended.
	Claims 8-14 would be allowed due to their dependency on claim 7.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778